                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 ANTHONY MADDING,                                   )
                                                    )
               Plaintiff,                           )
                                                    )
 v.                                                 )         No. 3:18-CV-00291-JRG-DCP
                                                    )
 TONY PARKER,                                       )
                                                    )
               Defendant.                           )

                            MEMORANDUM OPINION AND ORDER

        Before the Court is a pro se prisoner’s amended complaint for violation of 42 U.S.C. 1983

[Doc. 10].

I.      BACKGROUND FACTS

        In his original complaint, Plaintiff alleged that correctional officials and medical personnel

at the Bledsoe County Correctional Complex (“BCCX”) deliberately failed to accommodate his

disabilities when removing him from a transport van on October 30, 2017, which caused him

injuries that the medical staff later failed to adequately treat [Doc. 2].

        On July 22, 2019, the Court screened Plaintiff’s complaint in accordance with the Prison

Litigation Reform Act and determined that Plaintiff might be able to state a claim against BCCX

officers and medical staff, provided he could identify the individual officers who denied him

assistance getting off of the transport van, and the personnel who later denied him medical attention

[See Doc. 6 at 2-3]. The Court ordered Plaintiff to file an amended complaint identifying the

allegedly responsible parties [Id. at 3]. Plaintiff has now filed an amended complaint naming prior

BCCX Wardens Doug Cook and Darren Settles as Defendants, along with various other John/Jane

Doe Defendants that Plaintiff has been unable to properly identify [See Doc. 10 at 3].
II.    DISCUSSION

       Plaintiff claims that former BCCX wardens Darren Settles and Doug Cook are responsible

parties in this action, as they “wrote and approved the protocols for employees to follow” [Doc.

10 at 5]. However, there is nothing in Plaintiff’s original or amended complaint to suggest that his

alleged injuries occurred during the execution of some BCCX protocol. Moreover, there is nothing

in the complaint that would allow the Court to infer that either of these Defendants were personally

involved in the events giving rise to this lawsuit. Accordingly, Plaintiff cannot sustain his action

against Defendant Settles or Defendant Cook, and they will be DISMISSED. See, e.g., Frazier v.

Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a complaint must allege that the

defendants were personally involved in the alleged deprivation of federal rights” to state a claim

upon which relief may be granted); Polk County v. Dodson, 454 U.S. 312, 325 (1981); see also 28

U.S.C. §§ 1915(e)(2)(B) and 1915A (requiring district court to sua sponte dismiss any claims that

are frivolous or malicious, fail to state a claim for relief, or are against a defendant who is immune).

       However, this determination leaves Plaintiff without an identified Defendant from whom

to seek discovery of identities of the John and Jane Doe Defendants. After reviewing the

information requests attached to Plaintiff’s amended complaint, the Court is persuaded that

Plaintiff will not be able to identify the allegedly responsible parties absent limited assistance from

the Court. Therefore, the Court will DIRECT the Clerk to send a copy of this order to the current

warden of BCCX, Warden Kenneth D. Hutchison, who will be ORDERED to review all logs,

transport orders, incident reports, medical documentation, and/or any other records created in

response to events involving Plaintiff on October 30, 2017 and thereafter provide the Court with

the names of all personnel involved in Plaintiff’s transport and/or medical care on that date.

Warden Hutchison should file this information with the Court within thirty (30) days after entry



                                                   2
of this order or file notice as to why he could not comply with this order. Upon receipt of Warden

Hutchison’s filing, the Clerk will be DIRECTED to forward the information to Plaintiff.

IV.    CONCLUSION

       For the reasons set forth above:

       1. Plaintiff’s has failed to state a claim against Defendants Darren Settles and Doug Cook,
          and they are DISMISSED from this action;

       2. The Clerk is DIRECTED to send a copy of this order to the current warden of BCCX,
          Warden Kenneth D. Hutchison. Further, Warden Hutchison is ORDERED to review
          all logs, transport orders, incident reports, medical documentation, and/or any other
          records involving Plaintiff and thereafter provide the Court with the names of all
          personnel involved in Plaintiff’s transport and/or medical care on October 30, 2017.
          Warden Hutchison is ORDERED to file this information with the Court within thirty
          (30) days after entry of this order or file notice as to why he could not comply with the
          order;

       3. Upon receipt of the information filed by Warden Hutchison, the Clerk is DIRECTED
          to forward a copy of the filing to Plaintiff; and

       4. Plaintiff is ORDERED to immediately inform the Court and Defendants or their
          counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it
          is the duty of a pro se party to promptly notify the Clerk and the other parties to the
          proceedings of any change in his or her address, to monitor the progress of the case,
          and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to
          provide a correct address to this Court within fourteen days of any change in address
          may result in the dismissal of this action.

       So ordered.

       ENTER:


                                                    s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE




                                                3
